DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on January 6, 2021, has been entered.
 Election/Restrictions
Claims 9-14 are no longer withdrawn (see Final Office Action of October 6, 2020, pages 2-3; see also Remarks filed January 6, 2021, page 10). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed January 6, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive.
Claim Objections

Claim Rejections - 35 USC § 112
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, 15, and 25 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of these independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a an apparatus comprising… the power delivery board comprising a power plane for delivering power from at least two voltage regulator modules to an application specific integrated circuit (ASIC)… wherein the power plane in the power delivery board interconnects with power vias in the power delivery board for vertical alignment with the ASIC through power vias in the printed circuit board… and wherein the power delivery board comprises at least two pairs of additional power vias interconnected with the power plane, each of said pairs of additional power vias positioned for direct vertical alignment with one of the voltage regulator modules, as recited in combination in independent claim 1. 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of an apparatus comprising… a power delivery board… comprising a power plane interconnected with power vias in the power delivery board for vertical alignment with the ASIC through said plurality of power vias in the printed circuit board to electrically couple a voltage regulator module and the ASIC; wherein the voltage regulator module is vertically aligned with the power vias in the power delivery board to eliminate power planes in the printed circuit board for distribution of power from the voltage regulator claim 9.
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of an apparatus comprising… power delivery boards… at locations vertically aligned with the ASICs to eliminate power planes in the printed circuit board for distribution of power to the ASICs, each of the power delivery boards comprising a power plane for delivering power from two of the voltage regulator modules to one of the ASICs to electrically couple the voltage regulator modules and said one of the ASICs, as recited in combination in independent claim 15.
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of an apparatus comprising… the power delivery board comprising a plurality of power planes for delivering power from voltage regulator modules to an electronic component… wherein each of the power planes in the power delivery board interconnect with power vias in the power delivery board for vertical alignment with the electronic component and each of the voltage regulator modules through power vias in the printed circuit board to electrically couple the voltage regulator modules and the electronic component, as recited in combination in independent claim 25.
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in each of the independent claims are believed to render the claims individually and the claims respectively dependent thereto patentable over the prior art of record.
Therefore claims 1-7 and 9-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
: US 10096582 (see, e.g., FIG. 1); and US 20200411494 and US 20200411495 (see, e.g., FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848